  Case 16-33491         Doc 33     Filed 01/07/19 Entered 01/07/19 11:16:59              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-33491
         LAVIDA SHEREE DUNCAN

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 10/20/2016.

         2) The plan was confirmed on 01/05/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 11/01/2018.

         6) Number of months from filing to last payment: 24.

         7) Number of months case was pending: 27.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 16-33491         Doc 33         Filed 01/07/19 Entered 01/07/19 11:16:59                      Desc Main
                                         Document Page 2 of 4



Receipts:

        Total paid by or on behalf of the debtor                  $9,235.06
        Less amount refunded to debtor                              $180.00

NET RECEIPTS:                                                                                         $9,055.06


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                    $4,000.00
    Court Costs                                                                  $0.00
    Trustee Expenses & Compensation                                            $411.67
    Other                                                                        $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                     $4,411.67

Attorney fees paid and disclosed by debtor:                        $0.00


Scheduled Creditors:
Creditor                                          Claim         Claim            Claim        Principal      Int.
Name                                    Class   Scheduled      Asserted         Allowed         Paid         Paid
ACL LABORATORIES                    Unsecured         604.00        642.12           642.12           0.00       0.00
ADVOCATE MEDICAL GROUP              Unsecured      4,106.00            NA               NA            0.00       0.00
BANK OF AMERICA                     Unsecured      3,085.00            NA               NA            0.00       0.00
BANK OF AMERICA                     Unsecured      5,888.00            NA               NA            0.00       0.00
CAPITAL ONE AUTO FINANCE            Unsecured           0.00           NA               NA            0.00       0.00
CAPITAL ONE NA                      Unsecured         871.00           NA               NA            0.00       0.00
CHASE CARD MEMBER SERVICE           Unsecured      1,309.00            NA               NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU      Unsecured      3,189.61       2,398.06         2,398.06           0.00       0.00
CREDIT ONE BANK                     Unsecured         749.00           NA               NA            0.00       0.00
FIRST LOANS FINANCIAL               Unsecured      1,000.00            NA               NA            0.00       0.00
FRIENDLY FINANCE CORP               Unsecured     19,650.00     21,180.91        21,180.91            0.00       0.00
HEALTHCARE ASSOC CREDIT UNION       Unsecured         590.00        589.85           589.85           0.00       0.00
HIGH TECH MEDICAL PARK              Unsecured         248.00           NA               NA            0.00       0.00
HSBC                                Unsecured         961.00           NA               NA            0.00       0.00
IL DEPT OF REVENUE                  Unsecured           0.00           NA               NA            0.00       0.00
IL DEPT OF REVENUE                  Priority             NA           0.00             0.00           0.00       0.00
INTERNAL REVENUE SERVICE            Secured           300.00      1,363.00         1,363.00      1,363.00      52.52
INTERNAL REVENUE SERVICE            Unsecured      1,880.00       9,485.33         9,485.33           0.00       0.00
INTERNAL REVENUE SERVICE            Priority       9,980.00       8,003.68         8,003.68      3,227.87        0.00
JEFFERSON CAPITAL SYSTEMS LLC       Unsecured      1,138.00       1,138.16         1,138.16           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC       Unsecured         432.00        854.61           854.61           0.00       0.00
MERRICK BANK                        Unsecured         592.00           NA               NA            0.00       0.00
METROSOUTH MEDICAL CENTER           Unsecured         728.00           NA               NA            0.00       0.00
MORAINE VALLEY COMM COLLEGE         Unsecured         700.00        927.75           927.75           0.00       0.00
Municipal Collection Service Inc.   Unsecured         250.00           NA               NA            0.00       0.00
NORTHWEST COLLECTORS                Unsecured          81.00           NA               NA            0.00       0.00
OLIPHANT FINANCIAL LLC              Unsecured         429.00           NA               NA            0.00       0.00
PRA RECEIVABLES MGMT                Unsecured         871.00        870.89           870.89           0.00       0.00
Rush Oak Park Hospital              Unsecured         200.00           NA               NA            0.00       0.00
RUSH UNIVERSITY MEDICAL GROUP       Unsecured         177.00           NA               NA            0.00       0.00
ST IL TOLLWAY AUTHORITY             Unsecured      2,832.00       3,175.90         3,175.90           0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 16-33491      Doc 33       Filed 01/07/19 Entered 01/07/19 11:16:59                     Desc Main
                                    Document Page 3 of 4



Scheduled Creditors:
Creditor                                     Claim           Claim         Claim        Principal       Int.
Name                              Class    Scheduled        Asserted      Allowed         Paid          Paid
STATE COLLECTION SERVICE       Unsecured         635.00             NA           NA             0.00        0.00
Target National Bank           Unsecured           1.00             NA           NA             0.00        0.00
TEXAS GUARANTEED STUDENT LOA   Unsecured      7,024.00         7,593.41     7,593.41            0.00        0.00
US DEPT OF ED/GSL/ATL          Unsecured      2,319.00         2,343.98     2,343.98            0.00        0.00
WORTH PALOS DENTISTRY          Unsecured          97.00             NA           NA             0.00        0.00


Summary of Disbursements to Creditors:
                                                             Claim            Principal                Interest
                                                           Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                        $0.00              $0.00                  $0.00
      Mortgage Arrearage                                      $0.00              $0.00                  $0.00
      Debt Secured by Vehicle                                 $0.00              $0.00                  $0.00
      All Other Secured                                   $1,363.00          $1,363.00                 $52.52
TOTAL SECURED:                                            $1,363.00          $1,363.00                 $52.52

Priority Unsecured Payments:
       Domestic Support Arrearage                             $0.00              $0.00                  $0.00
       Domestic Support Ongoing                               $0.00              $0.00                  $0.00
       All Other Priority                                 $8,003.68          $3,227.87                  $0.00
TOTAL PRIORITY:                                           $8,003.68          $3,227.87                  $0.00

GENERAL UNSECURED PAYMENTS:                           $51,200.97                    $0.00               $0.00


Disbursements:

       Expenses of Administration                              $4,411.67
       Disbursements to Creditors                              $4,643.39

TOTAL DISBURSEMENTS :                                                                           $9,055.06




UST Form 101-13-FR-S (09/01/2009)
  Case 16-33491         Doc 33      Filed 01/07/19 Entered 01/07/19 11:16:59                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/07/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
